RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 22a0198p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 UNITED STATES OF AMERICA,
                                                             │
                                    Plaintiff-Appellee,      │
                                                              >        No. 20-6328
                                                             │
        v.                                                   │
                                                             │
 LIVIU-SORIN NEDELCU,                                        │
                                 Defendant-Appellant.        │
                                                             ┘

 Appeal from the United States District Court for the Eastern District of Kentucky at Lexington.
                    No. 5:18-cr-00081-3—Robert E. Wier, District Judge.

                                     Argued: May 10, 2022

                              Decided and Filed: August 22, 2022

                    Before: CLAY, GRIFFIN, and WHITE, Circuit Judges.
                                  _________________

                                            COUNSEL

ARGUED: Thomas C. Lyons, LAW OFFICES OF THOMAS C. LYONS, Lexington,
Kentucky, for Appellant. Sonja M. Ralston, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: Thomas C. Lyons, THOMAS C. LYONS LAW
OFFICES, Lexington, Kentucky, for Appellant. Sonja M. Ralston, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., Charles P. Wisdom, UNITED STATES
ATTORNEY’S OFFICE, Lexington, Kentucky, for Appellee.
                                      _________________

                                             OPINION
                                      _________________

       GRIFFIN, Circuit Judge.

       Defendant Liviu-Sorin Nedelcu pleaded guilty to RICO conspiracy. At sentencing, the
district court increased his offense level based on the section of the Sentencing Guidelines that
 No. 20-6328                            United States v. Nedelcu                           Page 2


applies to money-laundering convictions.        Nedelcu contends that this was an erroneous
application because he was not convicted of money laundering. We disagree. Because the
factual basis for Nedelcu’s plea agreement specifically established that he committed money
laundering as a predicate for his RICO conviction, the Guidelines compelled the district court to
sentence him “as if” he had been convicted of money laundering. Accordingly, we affirm the
judgment of the district court.

                                                I.

         In 2018, a federal grand jury in the Eastern District of Kentucky indicted over a dozen
members of the Romania-based “Alexandria Online Auction Fraud Network.” This organization
advertised fictitious goods for sale on websites such as eBay, Craigslist, and Amazon. When
consumers tried to buy these goods, the fraudsters instructed them to pay in various hard-to-trace
forms like gift cards or prepaid debit cards. These payments were then converted into Bitcoin
through intermediaries, and ultimately redeemed for cash at corrupt currency exchanges in
Eastern Europe. The would-be customers never received the promised goods.

         Nedelcu participated in this scheme. The grand jury charged him with conspiracy to
violate RICO, in violation of 18 U.S.C § 1962(d); conspiracy to commit wire fraud, in violation
of 18 U.S.C. § 1349; and conspiracy to commit money laundering, in violation of 18 U.S.C.
§ 1956(h). Romania extradited Nedelcu to the United States to face these charges.

         He soon entered into a plea agreement under which he pleaded guilty to RICO conspiracy
in exchange for the dismissal of his other charges. To provide a factual basis for his guilty plea,
Nedelcu admitted that the government could prove the following facts beyond a reasonable
doubt:

                (a) Liviu-Sorin Nedelcu is a Romanian national from Brag[a]di[r]u,
         Romania, who lived for several years in Alexandria, Romania. He used the
         following online monikers: idll00, idl6666, idl16, foiaol2015, and rapitoru007.
         He was associated with the Alexandria Online Auction Fraud (“AOAF”)
         Network, an enterprise as defined by 18 U.S.C. § 1961(4).
                 (b) On or about May 2, 2015, Nedelcu, through online chat,
         communicated with an individual about processing gift cards. This individual
         later became a Confidential Source (“CS”) for the United States.
 No. 20-6328                           United States v. Nedelcu                         Page 3


               (c) Working in conjunction with others in the enterprise, Nedelcu used the
       Internet to post advertisements for goods to auction websites, including eBay, and
       sales websites, including Craigslist and Amazon. To maintain an appearance of
       legitimacy, Nedelcu created fictitious entities through which he purported to sell
       vehicles, such as Aol Autos. When Nedelcu had convinced victims to purchase
       the falsely advertised goods, he sent the victims invoices for payment that
       appeared to be from legitimate sellers, including eBay Motors through eBay
       Buyer Protection. These communications often contained trademarks of eBay.
               (d) Once Nedelcu convinced victims to purchase and provide payment for
       a falsely advertised item, Nedelcu reached out to the CS, and others in the United
       States who provided money laundering services similar to the CS, to convert the
       victim payment to bitcoin. Nedelcu knew the funds he transferred to the CS
       constituted the proceeds of unlawful activity.
               (e) In accordance with Nedelcu’s instructions, the CS would launder the
       proceeds of fraud by exchanging fraud proceeds into bitcoin. Specifically, the
       CS, located in the United States, sent Nedelcu, located in Romania, bitcoin in
       exchange for fraud proceeds to bitcoin addresses belonging to Nedelcu. Nedelcu
       engaged in this scheme from at least February 12, 2015 until at least December of
       2017. This scheme concealed the source, nature, ownership, and control of the
       fraud proceeds. Nedelcu knew of the scheme’s unlawful purposes and voluntarily
       joined it.
             (f) Nedelcu worked with other European-based members of the AOAF
       Network, including Adrian Mitan and others in furtherance of the scheme.
                 (g) Prior to becoming a CS, Nedelcu and the CS laundered approximately
       $5,600.

       Before sentencing, the probation department prepared a pre-sentence report.
The probation officer calculated Nedelcu’s offense level by examining a cascading series of
cross-references, beginning first with the section that applies to RICO conspiracy convictions,
U.S.S.G. § 2E1.1. This section provides that the base offense level is 19 or “the offense level
applicable to the underlying racketeering activity,” whichever is greater. To see if this second
option was greater than an offense level of 19, the officer determined that Nedelcu’s underlying
racketeering activity was money laundering and thus turned to § 2S1.1. That section instructs
courts to apply the offense level “for the underlying offense from which the laundered funds
were derived” if the defendant committed the underlying offense and “the offense level for that
offense can be determined.”      § 2S1.1(a)(1).   So the probation officer turned to the fraud
guideline, § 2B1.1, and ultimately concluded that Nedelcu’s base level offense was 27 given the
 No. 20-6328                             United States v. Nedelcu                          Page 4


amount of loss, number of victims, and presence of international conduct. See § 2B1.1(a)(1),
§ 2B1.1(b)(1), (10)(B).

       The officer returned to the money-laundering section to determine if any specific-offense
characteristics required further increases.    He concluded two money-laundering provisions
applied. The first, § 2S1.1(b)(2)(B), increases a defendant’s offense level by two “[i]f the
defendant was convicted under 18 U.S.C. § 1956.” The second, § 2S1.1(b)(3), provides that, if
§ 2S1.1(b)(2)(B) applies and the offense involved “sophisticated laundering” a further two-level
increase is necessary. Applying these two provisions, the probation officer added four levels to
Nedelcu’s base level, resulting in an adjusted offense level of 31. Because this number is greater
than 19, it applied to Nedelcu’s sentencing under the RICO guideline. § 2E1.1(a). A three-level
reduction for acceptance of responsibility resulted in a final offense level of 28, which combined
with Nedelcu’s criminal history category of I to make a Guidelines Range of 78 to 97 months’
imprisonment.

       At sentencing, Nedelcu objected to the application of four levels under the
money-laundering section. He argued that these provisions required an “actual conviction”
under 18 U.S.C. § 1956.          Because he was convicted only under 18 U.S.C § 1962(d), he
contended that his offense level should be 24, which would produce a range of 51 to 63 months’
imprisonment. The district court rejected Nedelcu’s argument, applied the money-laundering
enhancements, and imposed a within-Guidelines sentence of 82 months’ imprisonment. Nedelcu
then filed this timely appeal.

                                                II.

       Nedelcu challenges only the district court’s decision to apply the money-laundering
enhancements. The parties agree that, in this case, the application of § 2S1.1(b)(3) rises and falls
with the application of § 2S1.1(b)(2)(B), so we focus on § 2S1.1(b)(2)(B). We review de novo
both the district court’s interpretation of the Guidelines and its application of the Guidelines to
the facts. United States v. Sands, 948 F.3d 709, 712–13 (6th Cir. 2020).
 No. 20-6328                            United States v. Nedelcu                           Page 5


                                                A.

       As outlined above, Nedelcu’s offense-level calculation involves a series of
cross-references: the RICO section points to the money-laundering section, which points to the
fraud section. Nedelcu agrees with most of this calculation. He objects only to the district
court’s decision to increase his offense level under § 2S1.1(b). This section provides in relevant
part that “[i]f the defendant was convicted under 18 U.S.C. §1956, increase by 2 levels.”
U.S.S.G. § 2S1.1(b)(2)(B). Section 1956 criminalizes money laundering. See 18 U.S.C. § 1956.
Nedelcu argues that § 2S1.1(b)(2)(B) cannot apply here because he was not convicted of money
laundering under § 1956.

       On its face, Nedelcu’s argument appears strong. The Guidelines “should be interpreted
as if they were a statute,” and we must “follow the clear, unambiguous language if there is no
manifestation of a contrary intent.” United States v. Oliver, 919 F.3d 393, 400 (6th Cir. 2019)
(quotation omitted). On its own, § 2S1.1(b)(2)(B) increases a defendant’s offense level only
“[i]f the defendant was convicted under 18 U.S.C. § 1956.”

       Despite this plain-at-first-glance language, another Guidelines provision shows that an
actual conviction under § 1956 is not necessary in all circumstances. Section 1B1.2(c) provides
that “[a] plea agreement . . . containing a stipulation that specifically establishes the commission
of additional offense(s) shall be treated as if the defendant had been convicted of additional
count(s) charging those offenses.” This provision means that a court must sentence a defendant
“as if” he had been convicted of an offense if his plea agreement specifically establishes that he
committed that offense. No formal conviction for the additional offense is required to apply
§ 1B1.2(c).

       Thus, the dispositive question here is whether the factual stipulations in Nedelcu’s plea
agreement specifically establish that he committed money-laundering offenses prohibited by
18 U.S.C. § 1956. If he did, he “shall be treated as if [he] had been convicted of additional
counts(s) charging those offenses.” U.S.S.G. § 1B1.2(c). To answer this question, we look to
§ 1956 and Nedelcu’s plea agreement.
 No. 20-6328                            United States v. Nedelcu                           Page 6


                                                B.

       Section 1956 criminalizes laundering money to conceal its unlawful source. 18 U.S.C.
§ 1956(a)(1)(B)(i). Three elements “make out a violation of this provision[:] . . . (1) use of funds
that are proceeds of unlawful activity; (2) knowledge that the funds are proceeds of unlawful
activity; and (3) knowledge that the transaction is designed in whole or in part to disguise the
source, ownership, or control of the proceeds.” United States v. Warshak, 631 F.3d 266, 319–20
(6th Cir. 2010) (brackets, ellipses, and quotation marks omitted). The statute also criminalizes
conspiring to launder money. 18 U.S.C. § 1956(h). That offense requires that the defendant
“knowingly agreed with someone else to commit” money laundering. United States v. Chavez,
951 F.3d 349, 356 (6th Cir. 2020).

       When Nedelcu pleaded guilty to RICO conspiracy, he stipulated to facts that specifically
establish money-laundering offenses under § 1956(a)(1)(B)(i) and (h).         His plea agreement
described how he fraudulently obtained money by promising to sell nonexistent goods. He then
sent this money to a third party who converted it to Bitcoin. Nedelcu specifically admitted that
he “knew the funds he transferred to [the third party] constituted the proceeds of unlawful
activity” and that he converted them to Bitcoin to “conceal[] the source, nature, ownership and
control of the fraud proceeds.” Nedelcu further admitted that he “knew of the scheme’s unlawful
purposes and voluntarily joined it.” And he admitted that he “worked with” other members of
the fraud syndicate “in furtherance of the scheme.”

       Nedelcu’s admissions track (often word-for-word) the elements of concealment money
laundering and conspiracy to commit concealment money laundering: he admitted that he
conducted financial transactions using funds that were the proceeds of fraud, that he knew these
funds came from an unlawful activity, and that he converted them to Bitcoin to disguise their
source, ownership, or control. See Warshak, 631 F.3d at 319–20. The plea agreement further
establishes that he knowingly conspired with other people (the Bitcoin converters and other
members of the fraud syndicate) to commit this money laundering. See Chavez, 951 F.3d at 356.
Because he stipulated to facts that specifically establish the commission of these additional
offenses, § 1B1.2(c) required that, during sentencing, he be “treated as if [he] had been convicted
 No. 20-6328                                    United States v. Nedelcu                                      Page 7


of additional count(s) charging” violations of § 1956.                           Thus, for the purposes of
§ 2S1.1(b)(2)(B), Nedelcu “was convicted under 18 U.S.C. § 1956.”

                                                          C.

         Nedelcu raises various arguments against applying § 1B1.2(c) here. First, he argues that,
even though his plea agreement includes proof of money laundering as a predicate act for his
RICO conviction, he did not stipulate to a conviction under § 1956. In support of this argument,
he points to provisions in his plea agreement where he explicitly “d[id] not agree to” the
sentencing enhancements that apply to § 1956 convictions.                            In Nedelcu’s view, these
disagreements mean that he did not stipulate to a violation of § 1956.

         This argument misunderstands what it means to stipulate to additional offenses under
§ 1B1.2(c). A defendant need not concede that he violated a statute; he need only admit facts
that allow the court to conclude that his conduct satisfied the elements of an additional offense.
See, e.g., United States v. Gutierrez-Sanchez, 587 F.3d 904, 907–08 (9th Cir. 2009) (concluding
that the defendant could be convicted of the additional offense of being illegally present in the
United States because he “admitted all the elements of the . . . offense”);1 United States v.
Bernard, 373 F.3d 339, 346 n.8 (3d Cir. 2004) (explaining in dicta that “U.S.S.G. § 1B1.2(c)
applies to situations where the defendant has stipulated to facts that establish the commission of
additional offenses[.]”) (emphasis added)); United States v. Courtney, 362 F.3d 497, 501 (8th
Cir. 2004) (explaining that the defendant’s “Guidelines calculations should have proceeded as if
he had been convicted of 152 additional product-tampering charges” because he “stipulated in
his written plea agreement that he had diluted fifty additional doses of chemotheraphy drugs that
were administered to the eight patients named in the indictment, and that he had diluted 102
doses of chemotheraphy drugs that were administered to twenty-six more patients”), vacated on
other grounds, 543 U.S. 1098 (2005); United States v. Shutic, 274 F.3d 1123, 1125 (7th Cir.
2001) (stating in the court’s discussion of the factual background that because the defendant


         1
          The defendant in Gutierrez-Sanchez also conceded that the fact that he was “ordered by the immigration
judge not to reenter the United States without requesting and obtaining permission from the Attorney General or
designated successor . . . result[ed] in the increase in offense level set forth in paragraph 5 below.” 587 F.3d at 907.
The Ninth Circuit’s opinion does not indicate what was referenced in paragraph 5 of the defendant’s plea agreement.
 No. 20-6328                             United States v. Nedelcu                             Page 8


“stipulated to facts that established his guilt to . . . five other offenses charged in the indictment,
his plea agreement thus was treated for sentencing purposes as if he had been convicted of the
additional counts as charged, pursuant to U.S.S.G. § 1B1.2(c)”) (emphasis added)); United States
v. Saldana, 12 F.3d 160, 163–64 (9th Cir. 1993) (remanding for “resentencing under § 1B1.2(c)”
where “facts stipulated in the plea agreement” established that defendant had also satisfied the
elements of food-stamp fraud) (emphasis added)); United States v. Rodriguez, 928 F.2d 65, 66
(2d Cir. 1991) (stating in the court’s discussion of the procedural history that “[p]ursuant to a
plea agreement, Rodriguez . . . admitted to the facts of the offenses charged in the first
indictment, thereby making him subject to sentencing as if he had been convicted of an
additional count charging those offenses”) (emphasis added)).             Indeed, defendants often
unsuccessfully challenge the existence of additional offenses under § 1B1.2(c), usually by
arguing that the factual stipulations are insufficient to establish all the elements of the offense.
See, e.g., Saldana, 12 F.3d at 163–64; United States v. Gutierrez-Sanchez, 587 F.3d 904, 908–09
(9th Cir. 2009). Thus, Nedelcu’s disagreement with the money-laundering enhancements does
not, standing alone, bar application of § 1B1.2(c). Rather, Nedelcu’s factual admissions are what
matters. And, as described above, those admissions establish violations of § 1956.

       Nedelcu next argues that, if his plea agreement establishes that he committed money
laundering, he should be able to avail himself of protections contained in commentary to
§ 1B1.2(a).    This Guideline provides that, if a plea agreement establishes “a more serious
offense” than the offense of conviction, the “offense guideline section” for the stipulated offense
should be used. § 1B1.2(a). However, “[a] factual statement or stipulation contained in a plea
agreement . . . is a stipulation for the purposes of subsection (a) only if both the defendant and
the government explicitly agree that the factual statement or stipulation is a stipulation for such
purposes.” Id. app. note. 1. Because Nedelcu and the government never “explicitly agreed” that
his plea’s factual basis would be used to establish money laundering in violation of § 1956, he
believes that the money-laundering enhancement cannot apply.

       This argument is meritless.        Section 1B1.2(a) informs only the first step of an
offense-level calculation: the selection of the applicable “offense guideline section.” Id.; see
also § 1B1.1(a)(1). Here, Nedelcu concedes that the district court started with the correct offense
 No. 20-6328                            United States v. Nedelcu                           Page 9


Guidelines section—the RICO section codified at § 2E1.1—because that was his count of
conviction. The court then cross-referenced Nedelcu’s offense level to the money-laundering
Guideline by way of § 2E1.1(a)(2), a move that Nedelcu again agrees was correct. Even if
Nedelcu would have had to explicitly agree to using the money-laundering guideline as his
“offense guideline section,” it does not matter because the district court did not do that. The
court only got to that section through a cross-reference. Accordingly, his failure to explicitly
agree makes no difference.

        Nedelcu’s final argument is that Guidelines commentary recognizes that some provisions
“may expressly direct that a particular factor be applied only if the defendant was convicted of a
particular statute.” § 1B1.3 app. note. 7. This commentary uses § 2S1.1(b)(2)(B) as an example
of the necessary express direction:

        A particular guideline (in the base offense level or in a specific offense
        characteristic) may expressly direct that a particular factor be applied only if the
        defendant was convicted of a particular statute. For example, in § 2S1.1
        (Laundering of Monetary Instruments; Engaging in Monetary Transactions in
        Property Derived from Unlawful Activity), subsection (b)(2)(B) applies if the
        defendant “was convicted under 18 U.S.C. § 1956”. Unless such an express
        direction is included, conviction under the statute is not required.

Id. Nedelcu focuses on the principle that “[u]nless such an express direction is included,
conviction under the statute is not required,” and argues that the converse must also be true: if
an express direction is included, conviction under the statute is required.        But § 1B1.2(c)
forecloses this argument. That Guideline’s clear language, coupled with Nedelcu’s factual
stipulations, compelled the district court to sentence him “as if” he had been convicted under
§ 1956. In other words, for the purposes of the Guidelines, Nedelcu “was convicted under 18
U.S.C. § 1956,” so his sentence does not run afoul of this commentary even under his
interpretation of it.

        The two cases cited by Nedelcu regarding Application Note 7 to § 1B1.3 do not change
our conclusion. In United States v. Rosse, 320 F.3d 170 (2d Cir. 2003), the Second Circuit
affirmed the district court’s decision not to apply the money-laundering enhancements under an
old version of § 2S1.1 when the defendant had been convicted of RICO based on predicate acts
of money laundering. Id. at 173. Although that court’s perfunctory analysis nominally supports
 No. 20-6328                                   United States v. Nedelcu                                  Page 10


Nedelcu’s argument, it did not consider § 1B1.2(c). And United States v. Rodriguez, 278 F.3d
486 (5th Cir. 2002), is plainly inapposite. There, the defendant had been convicted under § 1956
and the issue was how much of his money laundering would count as relevant conduct. Id. at
489, 493.

                                                        III.

        In sum, Nedelcu’s plea agreement provided a factual basis to conclude that he committed
money-laundering offenses in violation of § 1956, so § 1B1.2(c) required that he be sentenced as
if he had been convicted under that statute. Accordingly, §§ 2S1.1(b)(2)(B) and (3) apply.2
We therefore affirm the judgment of the district court.




        2
          The government also asserts that the money-laundering enhancements apply under Application Note 1 to
the RICO guideline, which states that “[w]here there is more than one underlying offense, treat each underlying
offense as if contained in a separate count of conviction.” U.S.S.G. § 2E1.1 app. note 1. Because the district court
correctly applied the enhancements under § 1B1.2(c), we need not address whether Application Note 1 to § 2E1.1
also supports application of the enhancements.